



COURT OF APPEAL FOR ONTARIO

CITATION: Virc v. Blair, 2014 ONCA 392

DATE: 20140514

DOCKET: C56500

Cronk, Pepall and Strathy JJ.A.

BETWEEN

Patricia Anne Virc

Applicant/Responding Party

(Appellant)

and

Michael F. Blair
and
    Renegade Capital Corp.

Respondents/Moving Parties

(Respondent)

Stephen M. Grant and Bryan R. G. Smith, for the
    appellant

Valerie L. Brown, for the respondent

Heard: November 12, 2013

On appeal from the order of Justice Susan E. Healey of
    the Superior Court of Justice, dated December 12, 2012, with reasons reported
    at 2012 ONSC 7104.

Pepall J.A.:

introduction

[1]

The appellant, Patricia Anne Virc, brought an application to, among
    other things, set aside the separation agreement she entered into with her
    former husband, the respondent, Michael Blair.  The respondent brought a
    summary judgment motion seeking to dismiss the application.  The motion judge assumed,
    for the purposes of the motion, that the respondent had deliberately and
    materially misrepresented the value of his date of marriage property for the
    parties equalization calculation, but found that the appellants failure to
    question that value was fatal to her case.  The motion judge determined that no
    trial judge would set aside the parties separation agreement in those
    circumstances.  She accordingly granted the respondents summary judgment
    motion and, for the most part, dismissed the appellants application.  The
    appellant appeals from that decision.

[2]

For the reasons that follow, I am of the view that the appeal should be
    allowed.

facts

(i)

Background

[3]

The appellant is a lawyer who was called to the bar of Ontario in 1991. 
    She started practising as a commercial litigation lawyer at a law firm in
    Toronto.  She met the respondent when she became involved as litigation counsel
    to his corporate entities.

[4]

During the parties marriage, the respondent was the president and sole
    director of Renegade Capital Corporation (Renegade) and the president and
    chief executive officer of Algonquin Mercantile Corporation (now Automodular
    Corporation).  He controlled Renegade and held 60% of its shares, the remaining
    40% being held by his first wife.  He has since retired, though he continues to
    be Renegades majority shareholder.  The motion judge characterized the
    respondent as an experienced and sophisticated businessman who considered
    himself an expert in business valuations and had substantial experience in that
    regard.  In contrast, the motion judge found that the appellant had no
    experience with business valuations.

[5]

When they met, the appellant was 26 years old and the respondent was
    46.  They began co-habiting in 1992.  In 1993, the appellant left her law firm
    to assist with the respondents litigation.  They were married on September 14,
    1994.  The parties three children were born in 1994, 1997 and 1999.

[6]

The appellant worked part-time as a sole practitioner and continued to
    do her husbands legal work until 2001.  From 2001 until 2009, she was a stay-at-home
    mother.  She completed an LL.M. in securities law in 2001.  She became a
    shareholder of Renegade in 2000 and an officer of the corporation in 2008.

(ii)

Negotiation of Separation Agreement

[7]

The date of the parties separation was contested and no finding was
    made by the motion judge in this regard.  The parties began discussing a
    separation during the 2007/2008 Christmas season.

[8]

The respondent emailed a
pro forma
separation agreement to the
    appellant in January 2008.  It contained no financial terms.  The appellant did
    nothing with this draft agreement; she did not respond or comment.

[9]

Between January and May 2008, the respondent retained a lawyer,
    commissioned some valuations and appraisals, consulted with accountants and
    prepared various net family property scenarios.  The appellant was unaware of
    this activity.  For her part, the appellant felt frozen, depressed and unable
    to make a decision about the marriage.  Her counsellor advised her to seek
    treatment about her mood and other health problems, but she did not do so.

[10]

The
    respondent emailed the next draft separation agreement to the appellant on May
    16, 2008.  It contained no financial disclosure, no date of separation, no
    financial terms, and no net family property statement.  However, it did require
    the appellant to vacate the matrimonial home by June 29, 2008.

[11]

On
    May 17, 2008, the appellant returned the draft agreement with some amendments
    relating to the childrens expenses.  She also deleted a clause stating that
    the parties had obtained independent legal advice and another stating that the
    agreement was without prejudice to either party bringing an application for
    equalization of net family property.  On May 19, 2008, the appellant sent the
    respondent an email attaching a further copy of the separation agreement marked
    final, together with a few edits.

[12]

Shortly
    before the agreement was signed on May 31, 2008, the respondent provided the
    appellant with a net family property statement showing that on the date of
    marriage, the respondent had property totalling $11,647,390.36 of which
    $1,305,607 represented a loan to Renegade and $7,603,685.03 the book value of
    his shares in Renegade.  As a result, after certain calculations on account of
    debts, excluded property, and the appellants property, the statement revealed
    that the appellant owed the respondent a $954,150 equalization payment.

[13]

The
    respondent also provided the appellant with a binder entitled Blair Net Family
    Property Documents.  It included audited financial statements for Renegade for
    the years ending December 31, 1994 and 2007.  He did not provide her with any valuation
    of Algonquin, Renegades main holding, nor any information on Algonquins
    principal holdings in Pharmx Rexall Drug Stores Ltd., a drugstore chain which
    also owns the Rexall brand name, and in Dominion Citrus Limited, a wholesale
    distributor and packager of fresh produce.  The valuation of Algonquin was
    received by both parties after the separation agreement was signed, though the
    appellant was aware it was forthcoming prior to signing the agreement.

[14]

The
    appellant relied on the respondents disclosure and his representation as to
    the value of his net family property.

[15]

The
    motion judge found that the appellant had no experience with business valuations
    or with financial issues in the field of family law with the exception of the family
    law bar admission course she had taken.  Her 2001 LL.M. provided no instruction
    on business valuations and no information on family law entitlements.  The
    appellant did not obtain independent legal advice nor did she discuss the
    financial terms contained in the separation agreement with an accountant or
    with anyone with a financial background.  The appellant testified that although
    she trusted the respondent, she was uncomfortable challenging him.  She
    conceded that had she asked the respondent to show her documents such as minute
    books, he would have done so.

[16]

The
    parties signed the separation agreement on Saturday, May 31, 2008 at their
    home.  No witness was present.  The respondent took the signed agreement to his
    office where a co-worker who recognized the appellants signature purported to
    witness both parties signatures.  The net family property statement prepared
    by the respondent was attached to the agreement.

(iii)

Terms of Separation Agreement

[17]

Under
    the terms of the separation agreement:

-

the
    appellant was released from her obligation to make a $954,150 equalization
    payment;

-

she
    would receive $10,000 per month in spousal support until December 31, 2010;

-

Renegade
    would retain her as corporate secretary and general counsel until December 31,
    2010 at a rate of compensation of $10,000 per month;

-

the
    parties would have joint custody of the children;

-

no
    child support was payable as the children would spend equal time with the
    parties.  This issue was reviewable prior to December 31, 2010 and annually
    thereafter;

-

the
    respondent was to be solely responsible for the childrens special expenses as
    defined by the Child Support Guidelines.  The agreement listed the current expenses
    which amounted to $97,760 annually;

-

the
    appellant was to move out of the matrimonial home by September, 2008;

-

the
    respondent would have the right to buy the matrimonial home from the appellant
    for $1,250,000 from which proceeds the appellant was to discharge the $500,000
    mortgage;

-

if
    requested, Renegade would lend the appellant $250,000 towards the purchase of a
    home;

-

the
    appellant transferred or permitted a redemption of her Renegade shares for
    $250,000 even though the net family property statement valued them at $386,512.65;

-

Renegade
    would invest $150,000 to $250,000 in a private company the appellant was
    considering incorporating to carry on a business;

-

the
    respondents annual income was described as amounting to $590,000 and the
    appellants annual income inclusive of support was described as amounting to $329,000;
    and

-

the
    parties provided extensive releases to each other.  The releases encompassed
    property and spousal support obligations.

[18]

Third
    party valuations of the respondents business interests were completed after
    the separation agreement was signed.  The motion judge found he substantially
    overvalued his date of marriage assets (at para. 56 ):

All of the experts valuations differ materially from the
    representations made by the husband and confirm that he substantially
    overvalued his date of marriage assets, and thereby miscalculated his net
    family property and the equalization payment.

(iv)

Application to set aside Separation Agreement

[19]

After
    the separation, the appellant took certain business courses which prompted her
    to think she should have taken more care in evaluating the separation
    agreement.  She commenced an application to set aside the agreement in May 2010.

[20]

In
    her application, the appellant advanced the following grounds in support of her
    request that the separation agreement be set aside:

(a)   the
    respondents financial disclosure contained errors and omissions and used
    different valuation methods for the date of marriage, and the date of
    separation and left out various assets;

(b)   the
    respondent exercised undue influence over the appellant and there was a lack of
    balance in bargaining power, given that the respondents income and assets were
    far superior to those of the appellant;

(c)   the
    appellant was under duress which was caused by the respondents eagerness to
    resolve matters within weeks of their separation;

(e)   the
    appellant did not obtain any independent legal advice; and

(f)    the
    separation agreement was unenforceable because the appellants signature was
    not witnessed.

[21]

The
    final ground was added when the application was later amended.

[22]

At
    the hearing before the motion judge, the appellant asserted that the respondent
    overstated the value of his interest in Renegade at the date of marriage by at
    least $8,909,292.  Among other things, he applied a book value or cost
    approach and failed to make a mark to market adjustment to the Algonquin shares
    and to flow that through to Renegade.
[1]
If the respondent had done a mark to market adjustment for the Algonquin shares
    and flowed that adjustment through to Renegade as at the date of marriage, Renegade
    would be in a net deficit position and the company valued at nil. The
    respondents net family property would be $4,300,417, the appellant would have
    been entitled to retain her own assets, and the respondent would owe the
    appellant an equalization payment of $1,300,000 and not the approximate
    $954,000 he represented that she owed him. She stated that the respondents
    evidence suggested that he knew the Renegade valuation was materially in error
    when he provided the net family property statement to her.

[23]

Additionally,
    among other things, the appellant claimed that the respondent provided
    deficient disclosure with respect to his income at the time of separation.  She
    asserted that she was entitled to support of $14,000 per month for 7 to 14
    years.

(v)

Income of the Parties

[24]

In
    2008, the appellants taxable income was $150,000, which primarily consisted of
    spousal support and professional fees from Renegade.

[25]

The
    appellant obtained employment in April 2009 at an annual salary of $145,000. 
    Her position with Renegade was terminated at that time.  She continued with
    that employer until November 2010 when her employer went into receivership. 
    Subsequently, she worked as a sole practitioner until she obtained employment
    with a law firm in September 2011.  In 2011, her taxable income was $121,818.

[26]

The
    respondents line 150 tax return income was: $592,929 in 2007; $773,488 in
    2008; $724,436 in 2009; $1,070,756 in 2010; and $1,430,260 in 2011. 
    Considering his share of profit or loss for Renegade and deducting the taxable
    dividends he received, his net income was treated by the motion judge as: $675,721
    in 2007; $695,857 in 2008; $490,532 in 2009; $1,346,155 in 2010; and $2,433,280
    in 2011.  The respondent retired on December 31, 2011.

(vi)

Summary Judgment Motion

[27]

Following
    the exchange of materials and cross-examinations, the respondent brought a summary
    judgment motion and requested that the appellants application be dismissed. 
    The outcome of this motion is the subject matter of this appeal.

reasons of the motion judge

[28]

The
    motion judge agreed with the respondents position and determined that there
    was no genuine issue requiring a trial on the issues pertaining to the
    separation agreement, property, spousal support and occupation rent.  She
    therefore dismissed these aspects of the appellants application.

(i)      Rule 16

[29]

In
    conducting her analysis, the motion judge commenced by applying Rule 16 of the
Family
    Law Rules
, O. Reg. 114/99,
which governs summary judgment motions in family law matters.  She determined
    that, unlike Rule 20 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194,
which governs
    civil proceedings generally, Rule 16 precluded her from assessing credibility,
    weighing the evidence, or drawing factual conclusions.

(ii)     Test to Set Aside Separation Agreement

[30]

She
    then considered s. 56(4) of the
Family Law Act
,
R.S.O. 1990, c. F.3 as amended (
FLA
). 
    It provides that a court may set aside a domestic contract: (a) if a party
    failed to disclose significant assets, significant debts or other liabilities,
    existing when the contract was made; (b) if a party did not understand the
    nature or consequences of the contract; or (c) otherwise in accordance with the
    law of contract.

[31]

At
    para. 20 of her reasons, the motion judge identified the test for setting aside
    a domestic contract, that is, the two-step process contemplated by s. 56(4) of
    the
FLA
and described by this court in
LeVan v. LeVan
, 2008
    ONCA 388, 90 O.R. (3d) 1, at para. 51: does one of the s. 56(4) circumstances
    apply and, if so, is it appropriate for the court to exercise its discretion to
    set aside the contract?  In considering whether to exercise discretion, at
    para. 21, she applied
Dochuk v. Dochuk
(1999), 44 R.F.L. (4th) 97 (Ont.
    C.J.), noting that a court may consider:

-

a

concealment

of

assets

or

material

misrepresentation;

-

duress or
    unconscionable circumstances;

-

whether the
    moving party neglected to pursue full legal disclosure;

-

whether the
    moving party moved expeditiously to have the contract set aside;

-

whether the moving
    party received substantial benefits under the contract;

-

whether the respondent
    fulfilled his or her obligations under the contract;

-

whether

the non-disclosure

was

a material
    inducement to entering into the agreement and its importance to the
    negotiations.

[32]

At
    paras. 22 and 23, the motion judge also observed that where a contract is based
    on incorrect information, it is more vulnerable to being set aside, but this
    depends on the extent of the defective disclosure, the degree to which it was
    deliberate, and the extent to which the resulting negotiated terms are at
    variance with the objectives of the governing legislation:
Rick v.
    Brandsema
, 2009 SCC 10, [2009] S.C.R. 295.  She stated, at para. 25, that
    ultimately the decision to set aside an agreement is discretionary.

(iii)    Respondents
    Non-Disclosure and the Appellants Failure to Inquire

[33]

The
    motion judge stated at para. 91 that whether the misrepresentation of
    Renegades value either as at the date of marriage or the date of separation was
    deliberate was a question that could not be determined given the constraints on
    the courts ability to evaluate credibility.  In her view, this was a genuine
    issue for trial.

[34]

For
    the purposes of the summary judgment motion, however, the motion judge accepted
    the facts advanced by the appellant or admitted to at her questioning.  The motion
    judge therefore proceeded on the assumption that the date of marriage value for
    Renegade used by the respondent on his net family property statement was
    affected by his deliberate acts or omissions and that the equalization payment
    may have been substantially less than the appellants entitlement.
[2]

[35]

However,
    she concluded that even if the numbers provided by the respondent were
    deliberately false, and even though the equalization payment that the appellant
    received may have been substantially less than her entitlement, there was no
    genuine issue for trial relating to the setting aside of the separation
    agreement.  This was because the appellant was in a position and had
    information that should have caused her to question the value assigned by the
    respondent to Renegade and his interest in it.  The motion judge purported to
    apply this courts decisions in
Armstrong v. Armstrong
, (2006), 32
    R.F.L. (6th) 244 (Ont. C.A.),
Butty v. Butty
, 2009 ONCA 852, 99 O.R.
    (3d) 228 and
Farquar v. Farquar
(1983), 43 O.R. (2d) 423 (C.A.).  It was
    the motion judges view that these decisions imposed an onus on the recipient
    of information to take steps to question it if he or she did not accept its
    veracity.  She held that where the recipient spouse has a reason to question
    the information provided, but does not, no misrepresentation or omission could
    result in the contract being avoided (at para. 83).  In this regard, she
    relied on M.P. Furmston, ed.,
Cheshire & Fifoots Law of Contract
,
    10th ed. (London: Butterworths, 1981), at p. 244 which stated that knowledge of
    the untruth of a representation is a complete bar to relief.

[36]

The
    motion judge reviewed the appellants access to her husbands financial records
    and her knowledge of his affairs, and remarked that in spite of that knowledge
    and access, she chose to sign the agreement without receipt of the valuations. 
    At paras. 94 and 95, the motion judge wrote:

Even accepting that the information provided by the husband may
    have been grossly inaccurate, it remains a fact that there was nothing done by
    the husband that prevented the wife from exercising her own due diligence to
    examine and question the value placed on Renegade by the husband.

None of the disclosure provided by the husband placed an
    obstacle in the way of the wife to pursue such information.

[37]

Relying
    on a June 7, 2009 email sent by the appellant to the respondent, the motion
    judge stated that on the date of signing the separation agreement, the
    appellant suspected that the date of marriage value of Renegade was incorrect
    even though she did not know the worth of the Renegade shares.  The motion
    judge also concluded, at para. 99, that a reasonable person would have
    questioned the disclosure provided:

Accordingly, the wife was at all times in receipt of
    information that would have led a reasonable person to question the value
    placed on such a sizeable deduction, which had such a significant effect on the
    husbands net family property calculation.

[38]

As
    such, according to the motion judge, the appellant was unable to show that her application
    to set aside the separation agreement had a real chance of success at trial.

[39]

The
    motion judge fortified her conclusion by noting the appellants acceptance of the
    benefits under the separation agreement, the respondents compliance with his
    obligations under the separation agreement, the respondent volunteering to fund
    the appellants further education, the appellants waiver of independent legal
    advice, and the appellants two-year delay in commencing her application.

(iv)    Undue Influence, Duress,
    Unconscionability and Lack of Independent Legal Advice

[40]

The
    appellant argued that the parties inequality of bargaining power resulted in
    undue influence, that the respondents eagerness to resolve matters created
    duress, that the terms regarding child support and the matrimonial home were
    unconscionable, and that she did not receive independent legal advice.

[41]

The
    motion judge determined that there was no genuine issue requiring a trial on the
    issue of whether the separation agreement should be set aside on any of these
    grounds.  In her view, there was no vulnerability on the appellants part that
    was exploited by the respondent and no unconscionability in the negotiating
    process or its result.

(v)     Spousal Support

[42]

The
    motion judge then addressed whether there was a genuine issue requiring a trial
    on the issue of whether the terms of the separation agreement should be altered
    to provide for an order for spousal support.  In this regard, she applied the
    test established by the Supreme Court of Canada in
Miglin v. Miglin,
2003 SCC 24, [2003] 1 S.C.R. 303
.
She held, at para. 133, that the separation agreement was negotiated under
    unimpeachable circumstances and was in substantial compliance with the
    objectives of the
Divorce Act
both at the time of negotiation and
    subsequently, remaining so to the date of hearing of this motion.  Accordingly,
    in her view, there was no genuine issue requiring a trial on this issue as well.

(vi)    Witness
    Requirement under s. 55(1) of the
FLA

[43]

Lastly,
    the motion judge addressed the fact that the agreement was signed at the
    parties home with no witness present.  The respondents co-worker signed as a
    witness to both the appellants and the respondents signatures two days later,
    in the absence of the appellant.

[44]

The
    motion judge referred to s. 55(1) of the
FLA
, which requires that a
    domestic contract be witnessed.  She determined that the appellants signature
    did not need to be witnessed at the time of execution.  The appellant had
    admitted that she signed the agreement, affirmed her acceptance of it by
    receiving all benefits owed under the agreement, and the co-worker recognized
    the appellants signature.  The appellant did not raise any issue surrounding the
    formalities of execution until her proceeding was commenced.  Based on this,
    the motion judge concluded that it would be manifestly unfair to allow the
    appellant to resile from the agreement in these circumstances, and that
    therefore there was no genuine issue requiring a trial on the formal validity
    of the agreement.

[45]

Accordingly,
    the motion judge granted the respondents motion for summary judgment in full. 
    She dismissed most, but not all, of the appellants claims.

POSITIONS OF THE PARTIES

(i)      The appellant

[46]

The
    appellant requests that the summary judgment dismissing portions of her
    application be set aside.  The appellants principal position is that the
    motion judge improperly shifted the respondents disclosure obligation from the
    respondent to the appellant and absolved the respondent of his strict
    obligation to make full and accurate disclosure.  She contends that the motion
    judge accepted that the respondent overstated his date of marriage assets by
    $8,909,292, thereby creating the illusion that she owed him $954,000. She
    submits that the motion judge erroneously held that no trial judge would set
    aside the agreement even if the respondents misrepresentations were
    deliberate.

[47]

The
    appellant also submits that the motion judge erred in determining that the
    statutory requirement that domestic contracts be witnessed is satisfied if the
    witness merely verifies the signature.

(ii)     The respondent

[48]

The
    respondent submits that the motion judge did not find deliberate
    misrepresentations but, assuming their existence, she correctly held that the
    appellant had an obligation for her own due diligence.  The respondent submits
    that there was ample evidence and admissions that the appellant had knowledge
    of the valuation issues she raises.  He also supports the motion judges
    treatment of the witnessing of the separation agreement.

analysis

Rule
    16

[49]

The
    appellant takes the position that the motion judge was correct in holding that
    the courts expanded fact-finding powers under Rule 20 of the
Rules of
    Civil Procedure
do not apply to a Rule 16
Family Law Rules
motion
    for summary judgment, but argues that the motion judge erred in her application
    of the Rule 16 test for summary judgment.  The respondent agrees that Rule 16
    governs this proceeding and does not import the expanded powers reflected in Rule
    20 of the
Rules of Civil Procedure
, and contends that the motion judge
    did not err in her application of Rule 16.  The expanded powers under Rule 20
    of the
Rules of Civil Procedure
include the power to weigh evidence,
    evaluate credibility and draw reasonable inferences.

[50]

For
    the purposes of this appeal, I am assuming, without deciding, that the expanded
    powers are unavailable under Rule 16 of the
Family Law Rules
.  Both
    parties agree on this issue and the availability of the Rule 20 expanded powers
    in family law summary judgment motions should await a case where the issue is
    fully argued.

Test
    to Set Aside a Separation Agreement

[51]

The
    applicable test to set aside a separation agreement is found in s. 56(4) of the
FLA
,
which provides:

A court may, on application, set aside a domestic
    contract or a provision in it,

(a)

if a party failed to disclose to
    the other significant assets, or significant debts or other liabilities,
    existing when the domestic contract was made;

(b)

if a party did not understand the
    nature or consequences of the domestic contract; or

(c)

otherwise in accordance with the
    law of contract.

A domestic contract includes a separation agreement.

[52]

In
LeVan
,

at para. 51, this court held that s. 56(4) comprises a
    two-stage analysis:

(i)    Can the
    party seeking to set aside the agreement demonstrate that one or more of the s.
    56(4) circumstances is engaged?

(ii)   If so,
    is it appropriate for the court to exercise its discretion to set aside the
    agreement?

[53]

In
    my view, although the motion judge recognized this test, she erred in its application
    for the following reasons.

(i)

Onus
    improperly shifted to recipient of disclosure

[54]

The
    motion judge concluded that the appellant was unable to show that her
    application to set aside the separation agreement had a real chance of success
    at trial.  She reached this conclusion because the appellant had had an opportunity
    to examine the veracity of the respondents financial disclosure, but failed to
    avail herself of that opportunity.  Specifically, the motion judge held (at
    para. 91):

Whether the misrepresentation as to the value of Renegade was
    deliberate, either at the date of marriage or the date of separation, is a
    question that cannot be determined on the evidence given the constraints of the
    courts ability to evaluate credibility.  Accordingly, there is a genuine issue
    for trial on this issue.  However, this is a case that turns on the issue of
    whether the wife had information that should have caused her to question this
    value, and, given the amounts in issue, on the facts of this case her failure
    to do so is fatal to her case.  Even though the equalization payment that she
    received may have been substantially less than her entitlement under the
    equalization provisions of s. 4 of the
Family Law Act
, I conclude that
    there is no genuine issue for trial as to whether a court, even if the numbers
    provided by the husband were deliberately false, would exercise its discretion
    to set aside this separation agreement.

[55]

In
    the motion judges view, the fact that the appellant had information that
    should have caused her to question the veracity of the husbands disclosure
    precluded any chance of successfully setting aside the agreement even if the
    respondent had, in fact, deliberately made false disclosure. In other words,
    the motion judge determined that the appellant ought to have known that the
    value her husband attributed to his date of marriage interest in Renegade was
    overstated; the appellant was in a position and had information that should
    have caused her to question the value assigned to Renegade and the respondents
    interest in it.

[56]

In
    making this determination, the motion judge relied on an excerpt from
Cheshire
    & Fifoot
.  She wrote at para. 83 of her reasons:

Further, where the recipient spouse has a reason to question
    the information provided, but does not, no misrepresentation or omission could
    result in the contract being avoided.  I refer to
Cheshire and Fifoot, The
    Law of Contract
, 10th ed., at p. 244, and quoted in
Farquar
, at
    para. 35:

Knowledge

of

the

untruth

of a representation is a complete bar to
    relief, since the plaintiff cannot assert that he has been misled by the
    statement, even if the misstatement was made fraudulently.  In such a case,
    the misrepresentation and concealment go for just absolutely nothing.

[57]

However,
    the motion judge failed to mention that the authors of
Cheshire &
    Fifoot
went on to write:

It must be carefully noticed, however, that relief will not be
    withheld on this ground except upon clear proof that the plaintiff possessed
    actual and complete knowledge of the true facts - actual not constructive,
    complete not fragmentary.
The onus is on the
    defendant to prove that the plaintiff had unequivocal notice of the truth.
In particular, the mere fact that a party has been afforded an opportunity to
    investigate and verify a representation does not deprive him of his right to resist
    specific performance or to sue for rescission.  As Lord Dunedin once said:

No one is entitled to make a statement which on the face of
    it conveys a false impression and then excuse himself on the ground that the
    person to whom he made it had available the means of correction.



[I]t is no answer to a suit for relief to say that inspection
    of the contracts or of the lease or of the bills of costs was expressly invited
    but was not accepted. [Emphasis added.]

[58]

Once
    the motion judge assumed that there had been deliberate material
    misrepresentations, she erred in shifting the onus to the appellant to inquire
    as to the veracity of the respondents financial disclosure. In the face of a
    deliberate material misrepresentation, the onus is not appropriately placed on
    the recipient spouse.  Rather, the burden is on the party disclosing to
    establish actual knowledge of the falsehood by the recipient.  The respondent
    could point to no authority for the proposition that the suggested duty of a
    spouse receiving financial disclosure in a matrimonial case, to investigate or
    test the veracity of the information provided, overtakes deliberate material
    non-disclosure by the other spouse.

[59]

At
    para. 82 of her reasons, the motion judge relied on certain jurisprudence in
    support of her conclusion that there is an onus on the recipient of disclosure in
    a family law situation to question the veracity of the disclosure provided.
    However, in my view, the cases relied upon are distinguishable from the case
    under appeal.

[60]

In
Armstrong
,
this court wrote
a
    four paragraph endorsement holding that there was
no
evidence of a
    failure to make full disclosure at the time of the separation agreement.  In contrast,
    in the case under appeal, the motion judge noted that the expert valuations of the
    husbands business interests at the date of marriage and date of separation
    differed materially from the representations made in the separation agreement. The
    facts in
Armstrong
were therefore dissimilar to the case under
    appeal.

[61]

Farquar
was decided under the
Family Law Reform Act
,
1978
, S.O. 1978,
    c. 2, predecessor legislation to the
FLA
.  That legislation did not have
    a provision equivalent to s. 56(4) of the
FLA
that sets out a procedure
    for setting aside a domestic contract and the circumstances in which a court
    may do so.  Moreover, there was no suggestion of a deliberate misrepresentation
    in that case.

[62]

In
Butty
, this court overturned the trial judges determination that the
    marriage contract should be set aside pursuant to s. 56(4)(a) because the
    husband had failed to disclose significant assets or debts when the contract
    was made.  In that case, the court held that a party cannot enter into an
    agreement knowing of its shortcomings in disclosure and then rely on those
    shortcomings to have the agreement set aside.  The wife had actual knowledge
    and understood that the marriage contract ended her interest in the farm
    property, was aware of the uncertainty as to the value of her husbands
    interest in the farm because of a third partys interest in the property, and
    had been given documents disclosing this and other valuation uncertainties. In contrast,
    in the case under appeal, the finding of actual knowledge on the part of the
    appellant is lacking.

[63]

In
Quinn v. Epstein Cole LLP,
2008
    ONCA 662, 92 O.R. (3d) 1
, this court noted at para. 4 that a spouse
    could not resile from the consequences of failing to pursue further disclosure
    unless she demonstrated that [the husbands] financial disclosure was
    inaccurate, misleading or false.  In
Quinn
, unlike the case under
    appeal, the appellant had no evidence of non-disclosure but maintained that
    more such evidence might be forthcoming as a result of examinations for
    discovery.

(ii)

Unresolved
    Relevant Factors

[64]

Next, the motion judge erred in granting summary judgment when relevant
    factors that required a determination were left unresolved.

[65]

In
Brandsema
, the Supreme Court of Canada considered the implications of
    the deliberate failure of a spouse to provide all the relevant financial
    information in negotiations for the division of assets.  The trial judge in
    that case concluded that the husband knowingly presented misleading financial
    information to his wife and that this ultimately culminated in both parties
    entering into an agreement based on what he alone knew to be erroneous
    financial information (
Brandsema
, at para. 28).

[66]

The
    Supreme Court held that the deliberate failure to make full and honest
    disclosure of all relevant financial information may render the agreement
    vulnerable to judicial intervention where the result is a negotiated settlement
    that is substantially at variance from the objectives of the governing
    legislation.  The decision concluded that whether a court will actually
    intervene will depend on the circumstances of each case, including the extent
    of the defective disclosure and the degree to which it is found to have been
    deliberately generated (
Brandsem
a
, at para. 49).

[67]

The
    motion judge erred by making a determination in the absence of a resolution of
    these key factors.  The appellant and the respondent disagreed on the magnitude
    and extent of the defective disclosure. Moreover, the motion judge herself
    conceded that she could not make a finding as to whether the respondents
    inaccurate disclosure was deliberate given her understanding of the constraints
    on her ability to evaluate credibility in the context of the Rule 16 motion,
    and that this was therefore a genuine issue for trial (at para. 91).

[68]

It
    is one thing to disclose assets and liabilities and their values believing the
    disclosure to be true.  It is quite another to deliberately misrepresent the
    values of assets and liabilities knowing them to be untrue.  The law does not
    entitle a liar to succeed just because the recipient of the falsehoods has not
    ferreted them out.

[69]

Furthermore,
    a clear finding of actual knowledge of the misrepresentation is required. While,
    as noted in
Cheshire and Fifoot
, actual knowledge of the falsehood may
    constitute a defence, a mere suspicion of lack of veracity does not absolve a
    fraudster of responsibility.  In this case, there was insufficient evidence to
    conclude that the appellant had knowledge of the respondents misrepresentations.

[70]

In
    addition, the motion judge grounded her finding of the appellants suspicion
    about the date of marriage value for Renegade and the respondents interest in
    it on an exhibit attached to the respondents affidavit sworn October 3, 2012,
    which was served late and after questioning had been held. The exhibit was an email
    sent by the appellant to the respondent more than one year after the execution
    of the separation agreement.  In that email, she had stated she had not accepted
    the respondents equalization calculation as correct but was too overcome by
    grief and guilt to fight about it and decided she could live with what he had
    offered.

[71]

After
    referencing this email, the motion judge referred to
Butty
, stating a
    party to the marriage contract cannot enter into it knowing of its shortcomings
    in disclosure and then rely on those shortcomings as the basis to have the
    contract set aside.

[72]

In
    my view, notwithstanding this evidence, there were genuine issues requiring a
    trial concerning the appellants state and extent of knowledge of the
    respondents misrepresentations at the time she executed the agreement.

[73]

While this does not foreclose the possibility that the respondent
    may ultimately be successful in resisting the claim to set aside the separation
    agreement, it was inappropriate for the motion judge to make a determination
    about the validity of the agreement in the absence of findings of actual
    knowledge, the extent of the respondents defective disclosure and the degree
    to which it was deliberate.


[74]

As
    the motion judge herself noted, the court is required to take an holistic
    approach in determining whether there has been a failure to make disclosure
    under s. 56(4) of the
FLA
.  This requires a careful balancing of the
    circumstances, including those set out in
LeVan
.  In my view, in this case,
    that balancing required a detailed analysis of the intentions underlying the
    parties conduct.  That analysis was not possible on this Rule 16 family law summary
    judgment motion.

[75]

For all these reasons, there
    were genuine issues requiring a trial in order to determine whether the
    separation agreement should be set aside.

Spousal Support, Undue
    Influence, Duress, and Unconscionability

[76]

Miglin
requires the Court to consider the extent to which a separation agreement takes
    into account the factors and objectives listed in the
Divorce Act
,
R.S.C.,
    1985, c. 3 (2nd Supp.).  This analysis requires the court to look at the
    agreement in its totality.  The spousal support provisions cannot be considered
    in isolation as they are inextricably linked to other aspects of the
    agreement.  The property settlement and spousal support provisions in this
    agreement were negotiated in tandem and, given the potential extent of the
    respondents misrepresentations, a court would need to review both aspects of
    the agreement together.  Under these circumstances, assessing whether the
    agreement with respect to spousal support complies with the objectives of the
Divorce
    Act
is a genuine issue requiring a trial.   I am additionally of the view
    that given the unresolved issues, the allegations of undue influence, duress
    and unconscionability should also be left to be determined by the trial judge
    on a full factual record.

Witness
    Requirement under s. 55(1) of the
FLA

[77]

Section
    55(1) of the
FLA
provides:

A domestic contract and an agreement to amend or
    rescind a domestic contract are unenforceable unless made in writing, signed by
    the parties and witnessed.

[78]

The
    purpose of this provision is in part to provide some assurance that the parties
    were deliberate in reaching their agreement and understood the obligations
    being imposed: see
A.
Swan & J.
    Adamski,
Canadian Contract Law,
3d ed. (Toronto: LexisNexis Canada Inc., 2012),

at para. 5.50.

[79]

In
    contrast, another statute that addresses formal execution, the
Succession
    Law Reform Act
,
R.S.O. 1990,
    c. S.26 (
SLRA
), has more specific execution requirements than the
FLA
. 
    Section 4(1) of the
SLRA
provides:

Subject to sections 5 and 6, a will is not valid
    unless,

(a)

at its end, it is signed by the
    testator or by some other person in his or her presence and by his or her
    direction;

(b)

the testator makes or acknowledges
    the signature in the presence of two or more attesting witnesses present at the
    same time; and

(c)

two or more of the attesting
    witnesses subscribe the will in the presence of the testator.

[80]

In
Waters v. Conrod
, 2007 BCCA 230, 66 B.C.L.R. (4th) 181,  the British
    Columbia Court of Appeal addressed s. 61(3) of the
Family Relations Act
,
    R.S.B.C. 1996, c. 128, the language of which is substantially similar to s.
    55(1) of Ontarios
FLA
and which, like the
FLA
, imposes a
    witness requirement on marriage agreements.  The British Columbia Court of
    Appeal upheld the enforceability of an agreement in circumstances where the
    parties signed it and only afterwards met with a notary whom the trial judge
    found to have witnessed the agreement.  The court concluded that to hold
    otherwise would defeat the statutes purpose, which was to give no effect to agreements
    that were not freely made.

[81]

The
    language of s. 55(1) of the
FLA
is not as strict as s. 4(1) of the
SLRA
. 
    In unusual circumstances such as those found in the case under appeal, the language
    of s. 55(1) allows for a less strict application of the witnessing requirement
    rule.  Here, the appellant admitted signing the agreement, accepted the
    benefits of the agreement and waited for close to two years to raise the issue
    of non-compliance with s. 55(1).  Moreover, the co-worker witness recognized
    and was able to identify the appellants signature.  In these circumstances, it
    was not open to the appellant to successfully assert non-compliance with s.
    55(1) of the
FLA
and the motion judge was correct in determining that
    this was not a genuine issue requiring a trial.

CONCLUSION

[82]

I
    would allow the appeal and set aside the summary judgment dismissing the
    appellants application.  I would order that the application proceed to trial
    on all issues with the exception of the appellants claim of invalidity of the
    separation agreement based on s. 55(1) of the
FLA
.

[83]

On
    the issue of costs, counsel for the respondent indicated that she had no
    complaint with the appellants request that the trial costs awarded to the
    respondent of $104,939.50 be reversed and I would so order.  I would also order
    the costs of the appeal in favour of the appellant, fixed in the amount of
    $50,000, inclusive of disbursements and applicable taxes.

Released:

MAY 14 2014                                   S.E. Pepall
    J.A.

EAC                                                I
    agree E.A. Cronk J.A.

I
    agree G.R. Strathy J.A.





[1]
The motion judge described this as an adjustment of the carrying value of a
    security to market value if the original carried cost of the security differs
    from its market value.



[2]
In her subsequent costs endorsement dated March 21, 2013, the motion judge
    wrote, at para. 7, that no findings were made by the court with respect to
    either parties evidence, and therefore it would be flawed to proceed from the
    premise, as though it was a proven fact, that the husbands disclosure was
    false and misleading.


